15 F.3d 1085NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Gary HOUSER, Plaintiff-Appellee-Appellee,v.CITY OF SALEM, MARIAN COUNTY, OREGON, Defendant-Appellant-Appellee.
Nos. 91-35987, 91-35142.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 3, 1993.Decided Feb. 8, 1994.

Before:  TANG, POOLE, and RYMER, Circuit Judges.

ORDER

1
Having received the joint motion to dismiss the appeal and cross-appeal,


2
IT IS ORDERED that the above-numbered appeal and cross-appeal are DISMISSED.  The action is REMANDED to the district court for approval of the settlement and dismissal of the action.